196 Ga. App. 269 (1990)
396 S.E.2d 59
BECK
v.
THE STATE.
A90A0809.
Court of Appeals of Georgia.
Decided July 9, 1990.
Ralph M. Hinman III, for appellant.
Jack O. Partain III, District Attorney, Todd L. Ray, Assistant District Attorney, for appellee.
McMURRAY, Presiding Judge.
Defendant was indicted for violating Georgia's Controlled Substances Act (selling cocaine).
At trial, Georgia Bureau of Investigation ("GBI") Agent Washington testified that, while working undercover, he purchased a substance from defendant which appeared to be "crack cocaine." GBI Forensic Scientist David Abbott testified that the suspected substance tested positive for cocaine. (The trial court did not allow the State to bring the actual cocaine into evidence because of the State's failure to furnish defendant with a crime laboratory report within 10 days of trial as is required by OCGA § 17-7-211.) Defendant was found guilty and this appeal followed the denial of his motion for new trial. Held:
1. Defendant first contends the trial court erred in denying his motion to exclude Forensic Scientist David Abbott's testimony regarding the identification of the suspect substance as cocaine. Defendant argues that this testimony was not admissible because of the State's failure to comply with the 10-day production requirement of OCGA § 17-7-211.
"[OCGA] § 17-7-211 applies to scientific reports in writing and not oral reports of experts relaying the results of tests. Faircloth v. State, 253 Ga. 67 (2) (316 SE2d 457) (1984); Law v. State, 251 Ga. 525 (2) (307 SE2d 904) (1983). Cf. State v. Madigan, 249 Ga. 571 (1) (292 SE2d 406) (1982)." Perry v. State, 255 Ga. 490, 492 (3) (339 SE2d 922) (1986). In the case sub judice, the trial court did not err in *270 admitting the "oral report" of the GBI forensic scientist.
2. In his second and third enumerations, defendant challenges the sufficiency of the evidence. The evidence adduced at trial was more than sufficient to authorize the jury's finding that defendant was guilty of selling cocaine beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).
Judgment affirmed. Carley, C. J., and Sognier, J., concur.